Court of Appeals
of the State of Georgia

                                     ATLANTA, January 15, 2016

The Court of Appeals hereby passes the following order:

A16D0197. J.T. v. HENRY COUNTY BOARD OF EDUCATION.

    Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta, January 15, 2016
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.